                 Case 1:19-cv-01387-SAB Document 24 Filed 08/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ADAM J. NELSON,                                      Case No. 1:19-cv-01387-SAB

12                   Plaintiff,                           ORDER STRIKING UNSIGNED
                                                          AMENDED OPENING BRIEF AND
13           v.                                           REQUIRING PLAINTIFF TO FILE A
                                                          SIGNED AMENDED OPENING BRIEF
14   COMMISSIONER OF SOCIAL SECURITY,
                                                          (ECF No. 22)
15                   Defendant.
                                                          TWO DAY DEADLINE
16

17          Plaintiff Adam J. Nelson (“Plaintiff”) filed this action seeking judicial review of a final

18 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his

19 application for disability benefits pursuant to the Social Security Act.        On June 25, 2020,

20 Plaintiff filed an opening brief. (ECF No. 21.) An amended brief was filed on June 29, 2020,

21 but it is not signed. (ECF No. 22.) On July 29, 2020, the Commissioner filed an opposition to

22 Plaintiff’s opening brief. (ECF No. 23.)

23          Unsigned documents cannot be considered by the Court, and the amended opening brief

24 shall be stricken from the record on that ground. Fed. R. Civ. P. 11(a); Local Rule 131(b).

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.       Plaintiff’s amended opening brief (ECF No. 29) is STRICKEN FROM THE

27                   RECORD for being unsigned;

28          2.       Plaintiff shall file a signed amended opening brief within two (2) days of the date


                                                      1
                 Case 1:19-cv-01387-SAB Document 24 Filed 08/31/20 Page 2 of 2


 1                   of entry of this order; and

 2          3.       Within five (5) days of the filing of Plaintiff’s amended opening brief, Defendant

 3                   shall either file a notice that they will stand on the opposition to Plaintiff’s

 4                   opening brief filed on June 29, 2020, or an opposition to Plaintiff’s amended

 5                   opening brief.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        August 31, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
